In an action to recover damages for personal injuries, the plaintiff appeals from an order of the Supreme Court, Suffolk County *465(Doyle, J.), dated October 21, 1999, which granted the defendant’s motion for summary judgment dismissing the complaint.
Ordered that the order is affirmed, with costs.
The plaintiff, a senior at the defendant’s high school, was injured while voluntarily participating in an extracurricular wrestling practice. We agree with the Supreme Court that the plaintiff voluntarily assumed the risk of his injuries (see generally, Morgan v State of New York, 90 NY2d 471; Benitez v New York City Bd. of Educ., 73 NY2d 650). Ritter, J. P., Thompson, Friedmann, H. Miller and Feuerstein, JJ., concur.